Citation Nr: 1106330	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973, 
and from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Since the Statement of the Case was issued in May 2007, the 
Veteran has submitted additional evidence, including a VA 
examination and VA outpatient medical records, without waiving 
initial RO consideration of this new evidence.  As this new 
material contains no evidence relevant to the adjudication of 
these claims, and the benefits sought on appeal will be fully 
allowed, the Board accepts this additional evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss is likely related to service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision regarding the Veteran's 
claims for service connection for hearing loss and for tinnitus, 
the Board is satisfied that adequate development has taken place 
and that there is a sound evidentiary basis for granting the 
Veteran's claims at present without detriment to the due process 
rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In cases where a veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  

Otherwise, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability for VA 
purposes when the threshold level in any of the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in or 
aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  In his written submissions, the Veteran attributes 
his hearing loss and tinnitus to his exposure to unprotected 
acoustic noise trauma while serving in the Republic of Vietnam.  

According to the Veteran's DD 214 forms his military occupational 
specialty (MOS) was as a psychology assistant during his first 
period of active service and as a health services administrator 
during his second period of active service.  He served overseas 
in Vietnam from August 1972 to March 1973.  The Veteran was 
awarded the Vietnam Service Medal With One Campaign Star, the 
Republic of Vietnam Campaign Medal with Device, and a 
sharpshooter badge (for the M14 rife), among many decorations and 
medals.  There is no indication from the DD 214 forms that the 
Veteran qualifies as a combat veteran.  

Available service treatment records are negative for any 
complaints of, or treatment for, hearing loss or tinnitus.  The 
Veteran's February 1969 enlistment examination audiogram showed 
normal hearing.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
not 
tested
5
LEFT
        5
5
5
not 
tested
5

A service audiogram in December 1970 also showed normal hearing, 
but with some worsening of hearing noted.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
not 
tested
5
LEFT
        5
5
10
not 
tested
15

The Veteran's May 1973 discharge examination from his first 
period of active service also revealed hearing within normal 
limits, but with some worsening of hearing noted.  Audiogram 
findings, in pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
       10
10
10
10
10

The Board notes that the few service treatment records found in 
the claims file pertaining to the Veteran's second and final 
period of active service do not include any audiograms or 
reenlistment or separation examinations.  It is unclear from a 
review of the claims file whether there are missing service 
treatment records from this second period of active duty.  
However, in view of the allowance of service connection for these 
claims on appeal the Board has determined that a remand is not 
required to locate any missing records.

Post-service, the Veteran was provided several hearing 
evaluations by a private audiologist, J.P., M.S., at The Hearing 
Clinic in Sarasota, Florida.  The private clinic provided VA with 
the results of a private audiogram of the Veteran done in 
December 2004.  The Board notes that the results are in graphical 
form and are not numerically interpreted.  Further, it is not 
clear if the private audiologist obtained speech recognition 
scores with use of the Maryland CNC Word List.  

According to a very recent decision of the U.S. Court of Appeals 
for Veterans Claims VA has a duty, in certain circumstances, to 
clarify private medical evidence or explain why such 
clarification is not needed.  See Savage v. Shinseki, No. 09-4406 
(Ct. Vet. App. Jan. 4, 2011).  However, it is clear from this 
graphical audiogram that the Veteran had a bilateral hearing loss 
disability as measured by VA with readings of at least 40 
decibels and higher at the 1000, 2000, 3000 and 4000 Hz levels in 
each ear.  See 38 C.F.R. § 3.385.  Therefore, a remand for 
clarification from the private audiologist of such questions as 
whether she used the Maryland CNC test is not required in this 
appeal.  Audiogram findings, in pure tone thresholds, in 
decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
70
LEFT
        
55
55
65
60
60


The report of a January 2005 private annual physical examination 
noted that the Veteran had poor hearing bilaterally and had two 
hearing aids.  It was also noted, however, that the Veteran was 
only comfortable wearing one constantly and actually alternated 
them.

In correspondence dated in May 2006 and submitted with the 
Veteran's claim, the Veteran's private audiologist, J.P., M.S., 
revealed that the Veteran had several hearing evaluations at The 
Hearing Clinic and currently wore hearing aids.  She stated that 
testing indicated that he had a mild to severe sensorineural 
hearing loss bilaterally which was more pronounced in the higher 
frequencies.  She also noted a history of noise exposure, 
specifically while in military service.  According to the private 
audiologist, the Veteran's main complaints were difficulty 
hearing in all situations, particularly with background noise and 
in social situations, difficulty hearing clearly when at a 
distance from the speaker, and bilateral tinnitus.  Subsequent to 
reviewing the Veteran's history, J.P. opined that the Veteran's 
hearing loss and tinnitus were more than likely due to 
unprotected noise exposure while in military service.

The Veteran underwent a VA examination in October 2006.  The 
examination report noted that the Veteran's private audiology 
records were reviewed.  The Veteran complained that hearing loss 
in both ears had been confirmed by a private audiologist 5 to 6 
years ago.  He said that he was initially in denial until his 
spouse complained that she had had to repeat herself too often 
for years.  The Veteran complained that his greatest difficulty 
with hearing loss was trying to understand his students in a 
classroom environment.  

The Veteran told the VA audiological examiner that he served in 
Vietnam and had been an advisor to a South Vietnamese airborne 
unit.  He said that his military noise exposure included firing 
on the range and the sounds of 105mm howitzers, grenade 
launchers, machine guns, mortars, and recoilless rifles.  He did 
not wear, and was not issued, any ear protection while in 
service.  The Veteran denied post-service occupational noise 
exposure as he was a hospital administrator and teacher.  He said 
that his recreational noise exposure included use of lawn 
equipment.  There was no explanation for higher measurements 
found during the Veteran's first period of active duty, or any 
mention of audiogram results during the Veteran's last period of 
active service, or what they might mean for his hearing loss and 
tinnitus diagnosed many years later.  In addition, the report 
acknowledged that the Veteran had constant bilateral buzzing 
tinnitus noticeable for 35 to 40 years.  The Veteran said that it 
disturbed his sleep patterns and it was noted that it rated a 7 
on an aggravation scale of 1 to 10.  

Audiogram findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
60
LEFT
       30
30
40
50
65

Speech recognition scores on the Maryland CNC Word List were 96 
percent in both of the Veteran's ears.  Diagnosis was bilateral 
mild to moderately severe sensorineural hearing loss.  The VA 
examiner opined that hearing loss and tinnitus were not caused by 
or a result of the Veteran's acoustic trauma in service because 
neither hearing loss or tinnitus were present or reported when he 
was released from active duty and his audiometric evaluation 
indicated that his hearing was within normal limits for both 
ears.  The examiner added that although acoustic trauma was 
conceded in this case, documentation in the claims file did not 
support the claim.  Significantly, the examiner did not comment 
on the favorable private audiologist's report and opinion.

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current bilateral hearing loss and 
tinnitus disorders are due to service and, thus, service 
connection is warranted for each claim.  Initially, the Board 
notes that the Veteran has been diagnosed with sensorineural 
hearing loss in both ears and constant tinnitus.  It is clear 
that he has both a current hearing loss disability and a current 
tinnitus disability.  In addition, as noted above, the Veteran 
served in Vietnam during his first period of active service.  
Although there is no evidence that the Veteran can be considered 
a combat veteran for benefit purposes, his lay evidence of noise 
exposure in service is credible as is his evidence to the VA 
examiner that as a hospital administrator and teacher he had no 
occupational or recreational noise exposure post-service but for 
the use of lawn equipment.  See Washington v. Nicholson, 19 Vet. 
App. 363 (2005) (noting that a veteran is competent to report 
what occurred in service because testimony regarding first-hand 
knowledge of a factual matter is competent).

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is, at the 
very least, in equipoise as to whether the Veteran's current 
bilateral hearing loss and tinnitus disorders are the result of 
noise exposure during his periods of active service, including 
his service during the Vietnam War.  While the October 2006 VA 
examiner essentially found that the etiology of the Veteran's 
hearing loss and tinnitus was more likely non-service in origin, 
the May 2006 opinion of the Veteran's private audiologist found 
that the Veteran's hearing loss and tinnitus were more than 
likely due to unprotected noise exposure while in military 
service.

The Board notes that the VA examiner relied heavily on the fact 
that the Veteran was discharged from service with clinically 
normal hearing, although it is not clear from the VA examiner's 
report whether the examiner was referring to the Veteran's 
discharge in 1973 or to his discharge in 1982.  The Board also 
notes that in its denial of the Veteran's claims the RO cited to 
the Institute of Medicine's (IOM) Landmark Study of Military 
Noise Exposure (2005), which suggested that it was unlikely that 
noise-induced hearing loss has a delayed onset.  However, the 
October 2006 VA examiner never cited to this IOM study and the 
contents of this report are not found within the Veteran's claims 
file.  Therefore, the Board will give no weight to the IOM study 
in this appeal.

Further, these opinions about noise-induced hearing loss run 
counter to VA law and regulations which permit service connection 
for hearing loss even in those cases where hearing loss is not 
noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 
(observing that "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.").  

Moreover, while the VA examination report noted review of the 
Veteran's private audiological records, the examiner did not 
discuss the favorable opinion contained therein.  This is a 
significant deficiency in the adequacy of the VA examination 
report that leads the Board to find equipoise in the case and 
afford the Veteran the benefit of the doubt.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the competing medical opinions 
are, at the very least, in equipoise as to the question of 
whether the Veteran's hearing loss and tinnitus are related to 
service.  There can be no doubt that further medical inquiry 
could be undertaken with a view towards additional development of 
these claims.  However, the Board finds that under the 
circumstances of this case, upon granting the Veteran the benefit 
of the doubt, the May 2006 opinion of the private audiologist is 
sufficient to provide proof of a nexus, or relationship, between 
the Veteran's currently diagnosed bilateral hearing loss and 
tinnitus and his periods of active service.  Therefore, the 
Veteran has a medical opinion linking a diagnosed hearing loss 
disorder to service and linking a diagnosed tinnitus disorder to 
service.

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's hearing loss disability 
as well as for his tinnitus disability.  As the Board finds that 
the Veteran has provided evidence of all three elements required 
for a grant of service connection for each claim, the claims for 
service connection for bilateral hearing loss and for tinnitus 
are granted.


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for tinnitus is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


